Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The amendment filed 01/26/2022 is acknowledged and has been entered.
	Claims 1 and 12 have been amended. 

3.	Claims 1-2, 4-6, 8, 10-12, 14-22, 24-27, 31-32 and 36 are pending in the application. Claims 16-22, 24-27, 31-32 and 36 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/06/2021.

4.	Claims 1-2, 4-6, 8, 10-12 and 14-15 have been examined.

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 11/01/2021.

Grounds of Rejection Maintained
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-2, 4-6, 8, 10-12 and 14-15 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters et al. (CANCER RESEARCH, April 1979, 39: 1353-1360).
Claims 1-2, 4-6, 8, 10-12 and 14-15 are herein drawn to a method for making an injectable autologous tumor cell vaccine containing at least about 107 viable, non-tumorigenic tumor cells, comprising:  excising a solid tumor from a cancer patient to obtain at least 95% of the patient's solid tumor tissue, wherein the excised tumor tissue has a weight of less than about 3.5 grams; digesting the excised tumor tissue to obtain dissociated tumor cells; transplanting the excised tumor cells into an immune-compromised animal; propagating the tumor cells in the animal to obtain expanded tumor tissue; harvesting the expanded tumor tissue from the animal to obtain harvested tumor cells, wherein the harvested tumor tissue has a weight of at least about 3.5 grams; applying a dose of gamma radiation to the harvested tumor cells to render the cells non-tumorigenic; and combining the non-tumorigenic tumor cells with a pharmaceutically acceptable carrier for injection to prepare an injectable dose for the patient containing at least about 107 tumor cells.
	Peters et al. teach a method of preparing immunotherapeutic autologous tumor cell vaccines from solid tumors, comprising enzymatic disaggregation of solid tumor for producing a tumor cell suspension, transplanting L10 hepatocarcinoma, syngeneicin strain 2 guinea pigs, grows in either ascites or solid form, either the ascites L10 cells or the dissociated solid L10 tumor cells were suspended 4 to 8 x 107/ml, the autologous tumor cell vaccine was admixed with Bacillus Calmette-Guerin (BCG), the vaccine was  irradiated to produce non-tumorigenic vaccine; see entire document, e.g. title, abstract, pages 1354-1355. 
For claim 12, Peters et al. teach treating the solid tumor in 70% ethyl alcohol; see last paragraph of left col. on page 1354.

The Applicant’s arguments:
To summarize the steps of this method, a certain weight of cells are taken from a human, put into an animal, more than that weight of cells are removed from the animal, and then the cells are put back into the same human.
Peters describes transplanting tumorigenic cells into a guinea pig, and then injecting the guinea pig with non-tumorigenic cells. 
There are differences between the present method as claimed and the method described by Peters. 
First, Peters does not describe placing cells from a human into an animal and then back into a human. 
.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
The instant specification teaches that patients include any animal or human; see [0036] of the published application.
Peters et al. teach transplanting tumorigenic cells (isolated from a guinea pig) into a guinea pig, and then injecting the guinea pig with non-tumorigenic cells. Thus, the teachings of Peters et al. meet the limitations of the instant claimed method.
Peters et al. teach an advantage of the method which is yield the largest number of viable cells per g tumor without destroying the immunogenic potential of the cells; see right col. of page 1353.
In response to applicant's argument that the reference fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., and then the cells are put back into the same human) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-2, 4-6, 8, 10-12 and 14-15 remain rejected under 35 U.S.C. 103 as being unpatentable over Haspel et al. (US 20030228300, December 11, 2003, IDS) in view of Peters et al. (CANCER RESEARCH, April 1979, 39: 1353-1360).
	Claims 1-2, 4-6, 8, 10-12 and 14-15 are herein drawn to a method for making an injectable autologous tumor cell vaccine containing at least about 107 viable, non-tumorigenic tumor cells, comprising:  excising a solid tumor from a cancer patient to obtain at least 95% of the patient's solid tumor tissue, wherein the excised tumor tissue has a weight of less than about 3.5 grams; digesting the excised tumor tissue to obtain dissociated tumor cells; transplanting the excised tumor cells into an immune-compromised animal; propagating the tumor cells in the animal to obtain expanded tumor tissue; harvesting the expanded tumor tissue from the animal to obtain harvested tumor cells, wherein the harvested tumor tissue has a weight of at least about 3.5 grams; applying a dose of gamma radiation to the harvested tumor cells to render the cells non-tumorigenic; and combining the non-tumorigenic tumor cells with a pharmaceutically acceptable carrier for injection to prepare an injectable dose for the patient containing at least about 107 tumor cells.
	Haspel et al. teach a method for preparing a sterile non-tumorigenic composition of 107 viable tumor cells, comprising: excising solid tumor tissue from a cancer patient; treating the tumor tissue with a disinfectant to reduce microbial contamination of the tissue; digesting the tissue with an enzyme to obtain dissociated tumor cells; freezing the dissociated tumor cells; applying a dose of irradiation to the frozen cells in an amount sufficient to inactivate microorganisms and tumorigenicity and preserve the viability of the cells to obtain sterile non-tumorigenic tumor cells; and wherein the sterile non-tumorigenic tumor cells have at least 80% viability as measured by Trypan Blue exclusion; see entire document, e.g. claims 1-3, 11, 30, 34 and 42, [0007], [0012].

	Haspel et al. do not teach transplanting the tumor cells into another animal. 
However, this deficiency is remedied by Peters et al.
Peters et al. teach a method of preparing immunotherapeutic autologous tumor cell vaccines from solid tumors, comprising enzymatic disaggregation of solid tumor for producing a tumor cell suspension, transplanting L10 hepatocarcinoma, syngeneicin strain 2 guinea pigs, grows in either ascites or solid form, either the ascites L10 cells or the dissociated solid L10 tumor cells were suspended 4 to 8 x 107/ml, the autologous tumor cell vaccine was admixed with Bacillus Calmette-Guerin (BCG), the vaccine was  irradiated to produce non-tumorigenic vaccine; see entire document, e.g. title, abstract, pages 1354-1355. Peters et al. teach an advantage of the method which is yield the largest number of viable cells per g tumor without destroying the immunogenic potential of the cells; see right col. of page 1353.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to prepare autologous tumor cell vaccines from a patient comprising transplanting the autologous tumor cells to another animal (e.g. pig, rat, or mouse). One would have been motivated to do so because Haspel et al. teach a method for preparing autologous tumor cells from a patient; Peters et al. teach a method of preparing immunotherapeutic autologous tumor cell vaccines from solid tumors, comprising transplanting the autologous tumor cells to another animal. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to prepare autologous tumor cell vaccines from a patient comprising transplanting the autologous tumor cells to another animal (e.g. pig, rat, or mouse), because the method of Peters et al. would yield the largest number of viable cells per g tumor without destroying the immunogenic potential of the cells.

The Applicant’s arguments:

Second, Haspel does not describe taking a given weight of cells from a human and then putting more than the given weight of the cells back into the human. 
Thus, Haspel is deficient as to both of these steps. 
As described above, Peters is also deficient as to both of these steps.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
The instant specification teaches that patients include any animal or human; see [0036] of the published application.
Given that, Peters et al. teach transplanting tumorigenic cells (isolated from a guinea pig) into a guinea pig, and then injecting the guinea pig with non-tumorigenic cells; thus, the teachings of Peters et al. meet the limitations of the instant claimed method.
Peters et al. teach an advantage of the method which is yield the largest number of viable cells per g tumor without destroying the immunogenic potential of the cells; see right col. of page 1353.

Conclusion
11.	No claim is allowed.

12.	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2022. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.

13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at 8:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642